Citation Nr: 1703853	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include
nontropical sprue/celiac disease.

2.  Entitlement to an initial compensable evaluation for intertrigo fungus of the
groin (skin disability).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active service from April 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a
November 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service
connection for nontropical sprue and granted service connection for intertrigo
fungus of the groin, awarding a noncompensable rating.

In March 2015, the Board remanded this matter for additional development.  

The issue of entitlement to service connection for a gastrointestinal disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's skin disability was manifested by no scarring or disfigurement, covered less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the past 12-month period. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for intertrigo fungus of the groin have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7813 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue adjudicated here arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.
 
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has undertaken the necessary actions to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records specifically identified by the Veteran have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence.   The Veteran has not challenged the adequacy of the opinions obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

This matter was remanded in March 2015 in order that the Veteran should be afforded an opportunity to identify all sources of treatment for his claimed intestinal (GI) disorder and skin disorder, to include the records of GI treatment in 1982 said to have taken place in Denver, Colorado, and also any record of skin biopsy done at the VA facility in Mount Vernon.  The Veteran was sent a letter in June 2015 in connection with this request, but the Veteran did not respond with relevant information.  The Veteran proffered a general authorization to obtain records in June 2015, but this authorization was rejected in July 2015 because the Veteran provided incomplete PHP information.  The Board also requested that the Veteran be afforded VA examinations in connection with his claims.  These examinations were completed in June 2015.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, however, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected skin disability is rated as noncompensable throughout the entire appeal period under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

The VA examination reports reflect that the Veteran's condition did not result in disfigurement of the head, face, or neck, or cause scarring or disfigurement.  He has not contended otherwise.  As such, the Board finds that Diagnostic Code 7806 is most applicable in this case. 

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.

The Veteran was examined in September 2011 and diagnosed as having intertrigo fungus with an onset in 1973.  The Veteran had several treatments in service on active duty and the condition was indicated to be intermittent since that time with remission.  There was no current treatment.  The Veteran indicated that the condition appears and worsens in hot humid conditions.  The physical examination showed dark, discolored areas on the penis and groin, with the garment soiled.  The Veteran was indicated to have a normal penis and testicle examination.  The examiner indicated that the Veteran's skin condition had no significant effects on his occupation.  During a flare-up, the condition made it difficult to ambulate.  

VA treatment reports from October 2013 noted no rash or jaundice.  Penis area and groin area were without redness or rash.

On examination in April 2014, the Veteran was noted to have been treated with oral or topical medications in the past 12 months with antifungal topical medications on a constant/near constant.  The condition was noted to be worse in summer and better in winter.  The physical examination showed that the skin condition covered less than 5 percent of the total body area and exposed area.  The Veteran was noted to have a scant rash in groin, but no other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran was diagnosed with intertrigo fungus - bilateral groin rash since 1973.  The examiner indicated no impact on employment.  The Veteran was indicated to be very active.  He retired as a car salesman in February 2014. 

Finally, the Veteran was examined in June 2015, during the summer months.  The Veteran was noted to be treated with topical therapy, an antifungal cream as needed, required 6 weeks or more, but not constant, during the past 12-month period.  Less than 5 percent of the entire body affected.  Less than 5 percent of the exposed areas affected.  He exhibited no systemic manifestations nor did he exhibit any other pertinent physical findings, complications, conditions, signs or symptoms related to his skin condition.  The Veteran indicated that the effects were occasional odor and difficulty walking due to pain.  

Examination of the Veteran's outpatient treatment records did not indicate symptoms worse that those detailed in the examination reports above.

As the medical evidence clearly reflects that the Veteran's skin disability covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  The record contains no indication, nor has the Veteran contended, that his skin condition requires systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Warren v. McDonald, 28 Vet. App. 194 (2016).  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his skin condition is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners examined the Veteran, and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

The Board has considered whether the Veteran is entitled to staged ratings.  However, the Board finds that the disability picture for the Veteran's service-connected disability more closely approximates that contemplated by the currently assigned noncompensable evaluation throughout this appeal. 

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected skin condition, including the size of the area affected and the therapy required.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  The Board has considered the appellant's statements regarding the functional impact of his disability during flare-ups in warmer months but finds that such symptoms do not warrant a compensable rating.  Moreover, there is no evidence of any hospitalization for the Veteran's skin condition and the evidence does not show marked interference with employment.  Indeed, the VA examiners have concluded that the appellant's skin condition does not have a significant impact on his ability to work.  As such, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66  (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 

ORDER

An initial compensable evaluation for intertrigo fungus of the groin is denied.


REMAND

In a June 2015 VA examination, the examiner stated that the Veteran's diagnosed celiac disease was an autoimmune disorder of the small intestine that occurs in genetically predisposed people of all ages.  He indicated that he was unable to resolve the issue (of whether the condition was related to service) without resorting to mere speculation.  Although, the service records of the Veteran did document treatment for diarrhea while overseas, the examiner stated that this could be due to many etiologies.  It was noted that the diagnosis of nontropical sprue or celiac disease was not made until after his military service and the cause of celiac disease is unknown but tends to run in families. 

Based on the foregoing, this matter should be remanded for additional opinion.  In this regard, the Board notes that, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  As the June 2015 examiner indicated that the Veteran's celiac disease was genetic in origin, additional opinion regarding this condition is required. 

Upon remand, the Veteran should be afforded an opportunity to submit additional relevant evidence in connection with the claim.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, the Veteran should be afforded additional opinion in connection with the claim.  Review of the claims file should be noted in the examination report.  The examiner should respond to the following questions:

(a)  Identify all current gastrointestinal disorders identified in the claims file since 2011, to include chronic diarrhea, celiac disease, and/or nontropical sprue.  Please list each diagnosed disability.  

(b)  For each diagnosed disability state if the gastrointestinal disorder is considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c)  If any current gastrointestinal disability is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(d)  In contrast, if any current gastrointestinal disability is a congenital or hereditary disease, please state whether the disease clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  

(e)  For any listed gastrointestinal disability that is not congenital or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


